

 
 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of
 
March 16, 2009
 
among
 
CAPITAL TRUST, INC.
 
The Lenders Party Hereto
 
and
 
WESTLB AG, NEW YORK BRANCH,
as Administrative Agent
___________________________
 
WESTLB AG, NEW YORK BRANCH,
as Sole Bookrunner, Sole Lead Arranger and Sole Syndication Agent
 
 

 

--------------------------------------------------------------------------------


 
 TABLE OF CONTENTS
Page 
   
ARTICLE I
       
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
14
SECTION 1.03.
Terms Generally
14
SECTION 1.04.
Accounting Terms; GAAP
14
ARTICLE II
       
The Credits
 
SECTION 2.01.
Loans and Borrowings
14
SECTION 2.02.
Interest Period.
15
SECTION 2.03.
Repayment of Loans; Evidence of Indebtedness.
16
SECTION 2.04.
Principal Payments; Optional and Mandatory Prepayment of Loans.
16
SECTION 2.05.
Fees
17
SECTION 2.06.
Interest.
17
SECTION 2.07.
Alternate Rate of Interest
18
SECTION 2.08.
Increased Costs.
19
SECTION 2.09.
Break Funding Payments
19
SECTION 2.10.
Taxes.
20
SECTION 2.11.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
21
SECTION 2.12.
Mitigation Obligations; Replacement of Lenders.
22
SECTION 2.13.
Extension of Maturity Date
24
ARTICLE III
       
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
24
SECTION 3.02.
Authorization; Enforceability
24
SECTION 3.03.
Governmental Approvals; No Conflicts
24
SECTION 3.04.
Financial Condition; No Material Adverse Change.
25
SECTION 3.05.
Properties.
25
SECTION 3.06.
Litigation and Environmental Matters.
25
SECTION 3.07.
Compliance with Laws and Agreements
26
SECTION 3.08.
Investment Company Status
26
SECTION 3.09.
Taxes
26
SECTION 3.10.
ERISA
26
SECTION 3.11.
Disclosure
26

 
i

--------------------------------------------------------------------------------


 
SECTION 3.12.
Solvency
27
SECTION 3.13.
Subsidiaries
27
SECTION 3.14.
REIT Qualification
27
SECTION 3.15.
Use of Proceeds; Margin Regulations
27
SECTION 3.16.
Insurance
27
SECTION 3.17.
Labor Matters
27
SECTION 3.18.
Brokers’ Fees
28
SECTION 3.19.
Security Agreement
28
ARTICLE IV
       
Conditions
 
SECTION 4.01.
Restatement Effective Date
28
ARTICLE V
       
Affirmative Covenants
 
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
30
SECTION 5.02.
Notices of Material Events
31
SECTION 5.03.
Existence; Conduct of Business
32
SECTION 5.04.
Payment of Obligations
32
SECTION 5.05.
Maintenance of Properties; Insurance
32
SECTION 5.06.
Books and Records; Inspection Rights
32
SECTION 5.07.
Compliance with Laws
32
SECTION 5.08.
Use of Proceeds
33
SECTION 5.09.
REIT Status
33
SECTION 5.10.
Key Employees
33
SECTION 5.11.
Liquidity
33
ARTICLE VI
       
Negative Covenants
 
SECTION 6.01.
Indebtedness
33
SECTION 6.02.
Liens
34
SECTION 6.03.
Mergers, Consolidations, Sales of Assets, etc.
34
SECTION 6.04.
Limitation on Distributions
34
SECTION 6.05.
Transactions with Affiliates
35
SECTION 6.06.
Restrictive Agreements
35
SECTION 6.07.
Organizational Documents
35
SECTION 6.08.
Fiscal Year 2009 Compensation
35
SECTION 6.09.
New Investments
36
SECTION 6.10.
Bankruptcy
36
SECTION 6.11.
Consent Rights
36
SECTION 6.12.
Amendments
36

 
ii

--------------------------------------------------------------------------------


 
SECTION 6.13.
Deposit Accounts
36
ARTICLE VII
       
Events of Default
     
ARTICLE VIII
       
The Administrative Agent
     
ARTICLE IX
       
Miscellaneous
 
SECTION 9.01.
Notices.
41
SECTION 9.02.
Waivers; Amendments.
42
SECTION 9.03.
Expenses; Indemnity; Damage Waiver.
43
SECTION 9.04.
Successors and Assigns.
44
SECTION 9.05.
Survival
47
SECTION 9.06.
Counterparts; Integration; Effectiveness
47
SECTION 9.07.
Severability
47
SECTION 9.08.
Right of Setoff
47
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process.
48
SECTION 9.10.
WAIVER OF JURY TRIAL
48
SECTION 9.11.
Headings
49
SECTION 9.12.
Confidentiality
49
SECTION 9.13.
Interest Rate Limitation
49
SECTION 9.14.
USA PATRIOT Act
50
SECTION 9.15.
General Release
50
SECTION 9.16.
Amendment and Restatement of Existing Credit Agreement; No Novation.
51

 
SCHEDULES:


Schedule 1.01 – Excluded Subsidiaries
Schedule 2.02 – Loans
Schedule 3.06 – Disclosed Matters
Schedule 3.13 – Subsidiaries
Schedule 6.02 – Liens
Schedule 6.06 – Restrictive Agreements


iii

--------------------------------------------------------------------------------




EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
 
iv

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 16, 2009 (this
“Agreement”), among CAPITAL TRUST, INC., a Maryland corporation (the
“Borrower”), the banks and financial institutions listed on the signature pages
hereto as a Lender (as hereinafter defined), and WESTLB AG, NEW YORK BRANCH, as
Administrative Agent (as hereinafter defined) for the Lenders.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 22, 2007, as amended by the
First Amendment, dated as of June 7, 2007, and the Second Amendment, dated as of
July 3, 2008 (as so amended, the “Existing Credit Agreement”); and
 
WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, to amend and restate the Existing Credit Agreement upon the
terms and conditions set forth herein;
 
NOW THEREFORE, in consideration of the mutual promises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree that from and after the Restatement Effective Date the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Restricted Cash” means, to the extent otherwise constituting
Unrestricted Cash, any cash or Cash Equivalent of the Borrower and its
Subsidiaries (i) that is required to be trapped pursuant to the Amended Senior
Secured Credit Facilities, this Agreement, or the terms of any other loan
agreement, repurchase agreement, or other extension of credit, (ii) that is
received in anticipation of a disbursement by the Borrower or any of its
Subsidiaries to a Person other than the Borrower or any Subsidiary within one
(1) Business Day of such disbursement, (iii) that is provided as cash collateral
to support letters of credit and bank guarantees, customs and other import
duties in the ordinary course of business of the Borrower or any of its
Subsidiaries or (iv) that, if distributed or paid, would result in the
insolvency of the Borrower.
 
“Administrative Agent” means WestLB AG, New York Branch, in its capacity as
administrative agent for the Lenders hereunder.
 

--------------------------------------------------------------------------------


 
“Administrative Agent Restatement Fee” means a fee of $50,000 payable to the
Administrative Agent on the Restatement Effective Date.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day (b) the Federal Funds Effective Rate
in effect on such day plus 0.50% and (c) the one month LIBO Rate plus
1.00%.  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
“Amended Senior Secured Credit Facilities” means, collectively, the Citi Repo
Facility, the JPM Repo Facility, and the Morgan Stanley Repo Facility.
 
“Applicable Margin” means:
 
(a) with respect to any ABR Loan, for any day from and after the Restatement
Effective Date, 2.00%; and
 
(b) with respect to any Eurodollar Loan, for any day from and after the
Restatement Effective Date, 3.00%.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total unpaid principal amount of the Loans represented by the unpaid principal
amount of the Loans owing to such Lender.
 
“Applicable Preceding Principal Installment Payment Date” has the meaning
assigned to such term in Section 2.04(c).
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Borrower” has the meaning assigned to such term in the preamble.
 
“Borrowing” means the borrowing of Eurodollar Loans as to which a single
Interest Period is in effect.
 
2

--------------------------------------------------------------------------------


 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capitalized Interest” shall have the meaning given to such term in Section
2.06(d).
 
“Cash Equivalents” shall mean (a) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of ninety (90) days or less from
the date of acquisition and overnight bank deposits of any Lender or of any
commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven days with respect to securities issued or fully guaranteed or insured by
the United States government, (d) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P or “A” by Moody’s, (e) securities with maturities of
ninety (90) days or less from the date of acquisition fully backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition or (f) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (e) of this definition.
 
“Cash Rate” means the LIBO Rate for the applicable Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Loans.
 
“CEO” shall have the meaning assigned to such term in Section 6.08.
 
“CFO” shall have the meaning assigned to such term in Section 6.08.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.
 
3

--------------------------------------------------------------------------------


 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.08(b), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Charges” has the meaning assigned to such term in Section 9.13.
 
“Citi Repo Facility” means the $250,000,000 Master Repurchase Agreement, dated
as of July 30, 2007 between Capital Trust, Inc, as Seller, and Citigroup Global
Markets Inc., as Securities Buyer and Citigroup Financial Products Inc., as Loan
Buyer, as amended by Amendment No. 1 thereto, dated June 26, 2008, Amendment No.
2 dated July 24, 2008 and Amendment No. 3 thereto, dated as of March 16, 2009.
 
“COO” shall have the meaning assigned to such term in Section 6.08.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Pledge and Security
Agreement.
 
“Consolidated Tangible Net Worth” means, as of any date of determination, the
tangible net worth of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“CT Cash Account” means one or more deposit accounts established by the Borrower
with Merrill Lynch or Bank of America.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
4

--------------------------------------------------------------------------------


 
“Eligible Assignee” has the meaning assigned to such term in Section
9.04(b)(ii).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
5

--------------------------------------------------------------------------------


 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to Loans,
or the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the LIBO Rate.
 
“Events of Default” has the meaning assigned to such term in Article VII.
 
“Excess Cash” shall mean an amount, if any, by which Unrestricted Cash exceeds
the sum of (a) $25,000,000 and (b) the aggregate amount of the Borrower’s
Unfunded Commitments.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.12(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender's failure to comply
with Section 2.10(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.10(a).
 
“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief executive officer, chief operating officer,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
6

--------------------------------------------------------------------------------


 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by the Borrower in good faith.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
7

--------------------------------------------------------------------------------


 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Loan in accordance with Section 2.02.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each month for interest due through the last day of the
preceding month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part, or if
such day is not a Business Day, the next succeeding Business Day.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (i) the Interest Period
may be seven (7) or fourteen (14) days, or, with the consent of the
Administrative Agent and the Required Lenders, otherwise be shorter than one
month, in order to consolidate Eurodollar Borrowings, (ii) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (iii) any Interest
Period pertaining to a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and, in the case of a Loan, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
 
“JPM Repo Facility” means the Master Repurchase Agreement, dated as of October
24, 2008 among Borrower and CT BSI Funding Corp., as Sellers, and JPMorgan Chase
Bank, N.A., as Buyer, as amended by Amendment No. 1 thereto, dated as of March
16, 2009.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
 
8

--------------------------------------------------------------------------------


 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to the Borrower and the Administrative Agent.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Liquidity” shall mean, on any date of determination, the sum of (A) the
consolidated amount of Unrestricted Cash of the Borrower and its Subsidiaries on
such date, and (B) the incremental amount of borrowings the Borrower and its
Subsidiaries are, as of such date, permitted to borrow pursuant to the terms of
existing committed Indebtedness of the Borrower or its Subsidiaries in effect on
such date, as to which all conditions precedent have been satisfied and which
borrowings do not require the discretionary consent of the applicable lender,
counterparty, credit provider or any other Person.
 
“Loan Documents” means this Agreement, the Pledge and Security Agreement,  the
Securities Account Control Agreement and all other documents executed and
delivered pursuant hereto or thereto.
 
“Loans” means the loans continued by the Lenders to the Borrower pursuant to
this Agreement, together with all Capitalized Interest pursuant to Section
2.06(d).
 
“Margin Stock” has the meaning assigned thereto in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its material obligations under this Agreement or (c) the material rights of or
benefits available to the Lenders under this Agreement.
 
“Material Subsidiary” has the meaning assigned to such term in Article VII.
 
“Maturity Date” means initially, March 15, 2010, as the same may be extended
pursuant to Section 2.13, unless otherwise accelerated in accordance with the
terms hereof.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
 
“Minimum Interest Rate” means 7.2% per annum, compounded quarterly.
 
9

--------------------------------------------------------------------------------


 
“Morgan Stanley Repo Facility” means that certain Master Repurchase Agreement
dated as of July 29, 2005 by and among Borrower, CT RE CDO 2004-1 SUB, LLC, a
Delaware limited liability company, CT RE CDO 2005-1 SUB, LLC, a Delaware
limited liability company and CT XLC HOLDING, LLC, a Delaware limited liability
company, as Sellers, and MORGAN STANLEY BANK, N.A., a national banking
association, as Buyer, as successor to Morgan Stanley Bank, a Utah industrial
bank, as amended by that certain Amendment No. 1 to Master Repurchase Agreement
dated as of November 4, 2005, as amended by that certain Amendment No. 2 to
Master Repurchase Agreement dated as of November 16, 2005, as amended by that
certain Amendment No. 3 to Master Repurchase Agreement dated as of April 6,
2006, as amended by that certain Amendment No. 4 to Master Repurchase Agreement
dated as of April 26, 2006, as amended by that certain letter from Seller dated
June 23, 2006, as amended by that certain Amendment No. 5 to Master Repurchase
Agreement dated as of February 14, 2007, as amended by that certain Joinder and
Amendment dated as of June 5, 2007, as amended by that certain Amendment No. 6
to Master Repurchase Agreement dated as of December 14, 2007, as amended by that
certain Amendment No. 7 to Master Repurchase Agreement dated as of June 30,
2008, as amended by that certain Amendment No. 8 to Master Repurchase Agreement
dated as of July 25, 2008, as amended by that certain waiver and amendment
letter dated as of December 11, 2008, as amended by that certain waiver and
amendment letter dated as of January 13, 2009, as amended by that certain waiver
and amendment letter dated as of January 20, 2009, as amended by that certain
waiver and amendment letter dated as of January 30, 2009, as amended by that
certain waiver and amendment letter dated as of February 13, 2009, as further
amended by that certain Joinder No. 2 and Amendment No. 9 to Master Repurchase
Agreement dated as of February 13, 2009, as amended by that certain waiver and
amendment letter dated February 20, 2009, and as amended by Amendment No. 10
thereto, dated as of March 16, 2009.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“NYSE” means the New York Stock Exchange, Inc.
 
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by the Borrower to the Administrative
Agent or any Lender, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement, or other instrument, arising under the Agreement or any of the other
Loan Documents.  This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against the Borrower in bankruptcy, whether or not allowed in such case or
proceeding), fees, expenses, attorneys’ fees and any other sum chargeable to the
Borrower under the Agreement or any of the other Loan Documents.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
 
10

--------------------------------------------------------------------------------


 
“Patriot Act” has the meaning assigned to such term in Section 9.14.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers', warehousemen's, mechanics', materialmen's, repairmen's
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII; and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Amendment Agreements” means the Amended Senior Secured Credit Facilities,
and all ancillary documents and agreements executed in connection therewith,
including without limitation each document creating, perfecting or evidencing a
security interest in connection with the Amended Senior Secured Credit
Facilities.
 
11

--------------------------------------------------------------------------------


 
“Pledge and Security Agreement” means a Pledge and Security Agreement, dated as
of March 16, 2009 between the Borrower and the Administrative Agent, in form and
substance satisfactory to the Administrative Agent.
 
“Prime Rate” means, on any day, the rate of interest per annum equal to the rate
on such date published in H.15(519) under the caption “Bank Prime Loan” or, if
not published by 3:00 P.M., New York City time, on such date, the rate on such
date published in H.15 Daily Update, or such other recognized electronic source
used for the purpose of displaying such rate, under the caption “Bank Prime
Loan”.  If such rate is not yet published in H.15(519), H.15 Daily Update or
another recognized electronic source by 3:00 P.M., New York City time, on such
date, then the Prime Rate shall be the rate of interest announced publicly from
time to time by the Administrative Agent or its successor, as its “prime rate”
for such date.
 
“Principal Installment Payment Date” shall mean the 15th day of each June,
September, December and March, beginning with June 15, 2009, to, but excluding
the Maturity Date.
 
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve requirements or margin requirements, as the
case may be, applicable to member banks of the Federal Reserve System.
 
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
“Released Parties” as the meaning assigned to such term in Section 9.15.
 
“Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 66-2/3% of the sum of the total outstanding Loans at such
time.
 
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
 
 “SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.
 
“Secured Parties” means the Lenders and the Administrative Agent.
 
12

--------------------------------------------------------------------------------


 
“Securities Account” means securities account number 725839.1 established with
the Securities Intermediary.
 
“Securities Account Control Agreement” means the securities account control
agreement in respect of the Securities Account, dated as of March 16, 2009,
among the Securities Intermediary, the Borrower and the Administrative Agent.
 
“Securities Intermediary” means Bank of America, National Association.
 
 “Senior Secured Lenders” means the lenders from time to time party to the
Amended Senior Secured Credit Facilities.
 
“Senior Secured Maturity Date” means the maturity date as in effect for the
Amended Senior Secured Credit Facilities.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower other than those persons
listed on Schedule 1.01 hereto.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents and the Amended Senior Secured
Credit Facilities.
 
“Transaction Assets” shall, collectively, mean the assets designated as such in
each Amended Senior Secured Credit Facility.
 
“Unfunded Commitments” shall mean an amount equal to the sum of the Borrower’s
unfunded commitments to make future advances in respect of Transaction Assets
and meet future capital calls for CT Opportunity Partners I, LP.
 
“Unrestricted Cash” shall mean (a) cash and Cash Equivalents that would not
appear in the consolidated financial statements of Borrower, prepared in
accordance with GAAP, as a line item on the balance sheet as “restricted cash”
or similar caption minus (b) any Additional Restricted Cash.
 
13

--------------------------------------------------------------------------------


 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Loans and Borrowings.  Subject to the terms and conditions
hereof, each Lender agrees to continue its Loans to the Borrower on the
Restatement Effective Date in the amounts set forth next to such Lender’s name
on Schedule 2.01 hereto.  For the avoidance of doubt, no Lender shall have any
obligation to advance any amounts to the Borrower and all Loans referred to in
this Agreement shall have been made prior to the Restatement Effective
Date.  Subject to Section 2.07, all Loans shall be Eurodollar Loans.  Each
Lender at its option may continue its Loan by causing any domestic or foreign
branch or Affiliate of such Lender to continue its Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.  Loans continued
hereunder and repaid may not be reborrowed.
 
14

--------------------------------------------------------------------------------


 
SECTION 2.02.  Interest Period.
 
(a)           Each Loan, shall have an initial Interest Period of one (1)
month.  Thereafter, the Borrower may elect Interest Periods for the Loans, as
provided in this Section 2.02.  The Borrower may elect different options with
respect to different portions of the Loans, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans, and the Loans
comprising each such portion shall be considered a separate Borrowing.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election in writing no later than 11
a.m., New York City time, three (3) Business Days before the date such election
is to take effect.  Each such Interest Election Request shall be irrevocable and
shall be made by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
 
(c)           Each Interest Election Request shall specify the following
information in compliance with this Section 2.02:
 
(i)           if different options are being elected with respect to different
portions of the Loans, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clause
(iii) below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
 
(iii)           the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
 
If the Borrower does not specify an Interest Period with respect to any portion
of Loans, then the Borrower shall be deemed to have selected an Interest Period
of one month's duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Loan with the same Interest Period as applicable thereto immediately prior to
the end of such Interest Period.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing, unless repaid, each Borrowing
shall be converted to a Eurodollar Borrowing with an Interest Period of one (1)
month at the end of the Interest Period applicable thereto.
 
15

--------------------------------------------------------------------------------


 
(f)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.  Repayment of Loans; Evidence of Indebtedness.
 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan owing to such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender's share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that the Loans, including any Capitalized
Interest, owing to it be evidenced by a promissory note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
SECTION 2.04.  Principal Payments; Optional and Mandatory Prepayment of Loans.
 
(a)           On each Principal Installment Payment Date, Borrower shall pay to
the Administrative Agent for the account of the Lenders a minimum of $1.25
million, as repayment of the principal amount of the Loans; provided that on the
Principal Installment Payment Date occurring in March of each year, the amount
payable pursuant to this Section 2.04(a), shall be adjusted such that the amount
paid by the Borrower on such Principal Installment Payment Date, together with
such amounts paid since but not including (x) the Principal Installment Payment
Date falling in March of the preceding calendar year or, (y) with respect to the
Principal Installment Payment Date falling in March 2010 only, since the
Restatement Effective Date, ((x) or (y), as applicable, being referred to herein
as the “Applicable Preceding Principal Installment Payment Date”) shall be equal
to the greater of (i) $5.00 million or (ii) 25% of all amounts received by the
Borrower as interest payments in respect of the Collateral since such Applicable
Preceding Principal Installment Payment Date.
 
16

--------------------------------------------------------------------------------


 
(b)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
 
(c)           The Borrower shall notify the Administrative  Agent by telecopy of
any prepayment hereunder not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, or by such other date as may be
agreed to by the Administrative Agent; provided that any prepayment shall be in
a minimum principal amount of $5,000,000 or, if less, the entire principal
amount then outstanding.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.06 and shall
be accompanied by any additional amounts required pursuant to Section 2.06.
 
SECTION 2.05.  Fees.  All fees payable hereunder or in connection herewith shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent .  Fees paid shall be fully earned and non-refundable when paid under any
circumstances.
 
SECTION 2.06.  Interest.
 
(a)           The Loans shall bear interest at the greater of (i) Cash Rate and
(ii) the Minimum Interest Rate.
 
(b)           Notwithstanding the foregoing, if any principal of or interest,
including Capitalized Interest, on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to the greater of (i) the
Cash Rate plus 6.00% or (ii) 11.00%.
 
(c)           Subject to Section 2.06(d), accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided,
interest accrued pursuant to paragraph (b) of this Section shall be payable on
demand, and (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.
 
17

--------------------------------------------------------------------------------


 
(d)           For each Interest Payment Date, the Administrative Agent shall
calculate the payment of the amount of interest payable resulting from the
amount, if any, by which the interest payable pursuant to the Minimum Interest
Rate exceeds the interest payable pursuant to the Cash Rate for the applicable
Interest Period, since (x) the most recent date on which interest on the Loans
has been paid, or (y) the Restatement Effective Date if interest on the Loans
has not been previously paid pursuant to this Section 2.06(d) (such amount being
the “Periodic Deferred Amount”).  The Administrative Agent shall advise the
Borrower of the expected Periodic Deferred Amount no later than three (3)
Business Days prior to the applicable Interest Payment Date.  On each Principal
Installment Payment Date and on the Maturity Date, the sum of the Periodic
Deferred Amounts calculated in accordance with this Section 2.06(d) since the
previous Principal Installment Payment Date or, with respect to the first
Principal Installment Payment Date, since the Restatement Effective Date, shall
be added to the principal balance of the Loans.  All such deferred interest (x)
shall be referred to in the aggregate as “Capitalized Interest”, (y) shall be
treated as an additional principal amount due under, and evidenced by, this
Agreement, and (z) shall bear interest, from such Principal Installment Payment
Date until paid in full, at the rate per annum otherwise applicable to Loans,
pursuant to Section 2.06 (a), (b) or (c) above, as applicable.  To the extent
that the Interest Payment Dates and the Principal Installment Payment Dates for
any period do not coincide, the calculation shall be adjusted accordingly.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.07.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter, any
Interest Election Request shall be ineffective, and all Loans shall convert
automatically on the last day of the applicable Interest Period then in effect
to Loans that bear interest at the Alternate Base Rate plus the Applicable
Margin, until such time as the Administrative Agent, at the direction of the
Required Lenders, determines that such circumstances set forth in Section
2.07(a) or (b) are no longer in effect.
 
18

--------------------------------------------------------------------------------


 
SECTION 2.08.  Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or
 
(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's capital or on the capital of such Lender's holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.09.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.02(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.12, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
19

--------------------------------------------------------------------------------


 
SECTION 2.10.  Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
20

--------------------------------------------------------------------------------


 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
 
(f)           If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.10, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.10 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
 
SECTION 2.11.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or other amounts payable under
Section 2.08, 2.09 or 2.10, or otherwise) prior to 12:00 p.m. noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 1211
Avenue of the Americas, New York, New York, except that payments pursuant to
Sections 2.08, 2.09, 2.10 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
21

--------------------------------------------------------------------------------


 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
SECTION 2.12.  Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.08, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.10,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.08 or 2.10, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
22

--------------------------------------------------------------------------------


 
(b)           If (i) any Lender requests compensation under Section 2.08, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.10,
(iii) any Lender defaults in its obligation to fund Loans hereunder or (iv) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.02, the consent of Required Lenders shall have been obtained but the consent
of one or more of such other Lenders whose consent is required shall not have
been obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.08 or payments required to be made pursuant to
Section 2.10, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
23

--------------------------------------------------------------------------------


 
SECTION 2.13.  Extension of Maturity Date.  Unless the maturity of the Loans has
been accelerated pursuant to the terms hereof, the initial Maturity Date shall
be extended for a period of one (1) year on each of the first anniversary of the
Restatement Effective Date and the second anniversary of the Restatement
Effective Date, provided that on the date of each such extension (x) no Default
or Event of Default has occurred and is continuing or would be caused by any
such extension, and (y) the Senior Secured Maturity Date is extended by one (1)
year to coincide with the Maturity Date as extended pursuant hereto; provided
further, that the Administrative Agent has received (x) notice from the Borrower
of such extension at least 10 days prior to the date of any such extension and
(y) evidence satisfactory to the Administrative Agent in its sole discretion
(promptly copied to the Lenders) that the conditions to any such extension set
forth in this Section 2.13 (including calculations all in reasonable detail
demonstrating compliance with the financial covenants hereunder) are met as of
the date of such notice and of such extension.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  Each Loan Document has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
 
24

--------------------------------------------------------------------------------


 
SECTION 3.04.  Financial Condition; No Material Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders (i) its
audited consolidated balance sheet and statements of income, stockholders equity
and cash flows as of and for the fiscal year ended December 31, 2007, reported
on by Ernst & Young LLP, independent public accountants and (ii) its unaudited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the 9 months ended September 30, 2008 as they appear on
Form 10-Q.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.  Except as referred to or reflected or provided in such
audited balance sheets (or the related footnotes) as at December 31, 2007, in
the Borrower’s report on Form 10-K for the fiscal year ended December 31, 2007,
none of the Borrower nor any of its Subsidiaries has on the Restatement
Effective Date any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are required to be disclosed by GAAP or in
such reports on Form 10-K.
 
(b)           Since December 31, 2008, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole.
 
SECTION 3.05.  Properties.
 
(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation and Environmental Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
 
(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
25

--------------------------------------------------------------------------------


 
(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default or Event of Default
has occurred and is continuing.
 
SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
 
SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
26

--------------------------------------------------------------------------------


 
SECTION 3.12.  Solvency.  The Borrower and its consolidated Subsidiaries have
capital sufficient to carry on their business and transactions and all business
and transactions in which they are about to engage and are now solvent and able
to pay their respective Indebtedness as such Indebtedness mature, and the
Borrower and its consolidated Subsidiaries now own property and assets having a
value, at fair valuation, greater than the amount required to pay their existing
Indebtedness.
 
SECTION 3.13.  Subsidiaries.  Set forth in Schedule 3.13 is a complete and
correct list of all of the Subsidiaries of the Borrower as of the date hereof,
together with, for each such Subsidiary, (a) the jurisdiction of organization of
such Subsidiary, (b) each Person holding Equity Interests of such Subsidiary and
(c) the nature of the Equity Interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such Equity Interests.
Except as disclosed in Schedule 3.13, as of the date hereof, (i) each of the
Borrower and its Subsidiaries owns, free and clear of Liens (other than Liens
permitted in Section 6.02(b)), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it in Schedule
3.13, (ii) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(iii) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including any shareholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
securities convertible into, any additional shares of capital stock of any class
of, or partnership or other ownership interests of any type in, any Subsidiary.
 
SECTION 3.14.  REIT Qualification.  The Borrower has elected to be taxed as a
“real estate investment trust” under the Code.  The Borrower has qualified as a
“real estate investment trust” under the Code for its taxable year ended
December 31, 2008.  The Borrower’s present and contemplated operations, assets
and income will enable the Borrower to meet the requirements for qualification
and taxation as a “real estate investment trust” under the Code.
 
SECTION 3.15.  Use of Proceeds; Margin Regulations.  The proceeds of the Loans
are to be used solely for general corporate purposes and for general working
capital needs not in contravention of Article VI.  Not more than 25% of the
assets of the Borrower and its Subsidiaries on a consolidated basis consists of
any Margin Stock, and no part of the proceeds of any Loan will be used to buy or
carry any Margin Stock in violation of Regulation U.  Neither the Borrower nor
any Subsidiary is generally engaged in the business of buying or selling Margin
Stock or extending credit for the purpose of buying or carrying Margin Stock.
 
SECTION 3.16.  Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
in localities where the Borrower or its applicable Subsidiary operates.
 
SECTION 3.17.  Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against the Borrower or any of its Subsidiaries pending or,
to the knowledge of the Borrower, threatened; (b) hours worked by and payment
made to employees of the Borrower or any of its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters; and (c) there are no complaints or charges against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment by the Borrower of any individual which
could reasonably be expected to have a Material Adverse Effect.
 
27

--------------------------------------------------------------------------------


 
SECTION 3.18.  Brokers’ Fees.  Neither the Borrower nor any Subsidiary has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with the Transactions.
 
SECTION 3.19.  Security Agreement.  The Pledge and Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral to the extent that a security interest can be created in such
property under the Uniform Commercial Code, and the Pledge and Security
Agreement, together with the Securities Account Control Agreement, shall
constitute a fully perfected first-priority Lien on, and security interest in
all right, title and interest of the Borrower thereunder in such Collateral.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Restatement Effective Date.  The obligations of the Lenders to
enter into this Agreement shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of each of Paul, Hastings, Janofsky & Walker LLP and
Venable LLP as counsel for the Borrower, all in form and substance satisfactory
to the Administrative Agent, and covering such other matters relating to the
Borrower, this Agreement or any Transaction as the Required Lenders shall
reasonably request.  The Borrower hereby requests such counsels to deliver such
opinions.
 
(c)           The Administrative Agent shall have received such evidence as the
Administrative Agent or its counsel may reasonably request that all Collateral
shall have been credited to the Securities Account.
 
28

--------------------------------------------------------------------------------


 
(d)           The Administrative Agent shall have received a perfected, first
priority security interest in the Securities Account and all other Collateral.
 
(e)            The Administrative Agent shall have received a copy of (i) the
Pledge and Security Agreement, and (ii) the Securities Account Control
Agreement, duly executed and delivered by each of the parties thereto.
 
(f)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(g)           The Administrative Agent shall have received a certificate, dated
the Restatement Effective Date and signed by the President, a Vice President or
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in paragraphs (k), (l) and (m) of this Section 4.01.
 
(h)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Restatement Effective Date, including
(i) to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder and (ii)
the Administrative Agent Restatement Fee.
 
(i)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
evidencing the creation of the Securities Account at the Securities
Intermediary.
 
(j)           Administrative Agent (or its counsel) shall have received (x) from
each party thereto (i) a counterpart of each Plan Amendment Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
each Plan Amendment Agreement) that such party has signed a counterpart of such
Plan Amendment Agreement and (y) a certificate, dated the Restatement Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, attaching true, complete and correct copies of each Plan Amendment
Agreement and certifying that each such copy conforms to the original.
 
(k)           The representations and warranties of the Borrower set forth in
this Agreement and each of the Loan Documents shall be true and correct on and
as of the Restatement Effective Date.
 
(l)            No Default or Event of Default shall have occurred and be
continuing on and as of the Restatement Effective Date.
 
(m)          All waivers and consents necessary for the restructuring of the
Borrower’s debt in connection with the Transaction and the Plan Amendment
Agreements shall have been received and obtained, and no payment was made in
connection with such waivers or consents other than payments made in accordance
with this Agreement or the Plan Amendment Agreements.
 
29

--------------------------------------------------------------------------------


 
The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
ARTICLE V
 
Affirmative Covenants
 
Until all Obligations shall have been paid in full in cash, the Borrower
covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)           as soon as available and in any event within ninety (90) days
after the end of each fiscal year, the audited consolidated balance sheet and
related statements of operations, changes in shareholders’ equity and cash flows
of the Borrower (to the extent not publicly available) as of the end of and for
each fiscal year of the Borrower, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by Ernst & Young LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b)           as soon as available and in any event within forty-five (45) days
after the end of each fiscal quarter, the consolidated balance sheet and related
statements of operations, changes in shareholders’ equity and cash flows of the
Borrower (to the extent not publicly available) as of the end of and for each of
the first three fiscal quarters of each fiscal year of Borrower and the then
elapsed portion of each such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by the chief financial officer of the Borrower as presenting fairly in
all material respects the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, and together with the reports
furnished pursuant to this Section 5.01(b), details of the Borrower’s cash
accounts at each quarter end and a schedule of the Borrower’s Excess Cash,
Unrestricted Cash and Unfunded Commitments;
 
(c)           as soon as available and in any event (i) within thirty (30) days
following the end of each calendar month commencing with April 2009, unaudited
monthly financial statements, and (ii) within ten (10) Business Days following
the end of each calendar month, reports on asset level performance for all of
the Collateral;
 
30

--------------------------------------------------------------------------------


 
(d)           an annual budget no later than 60 days after the end of each
fiscal year;
 
(e)           concurrently with any delivery of financial statements under
clause (a), (b) and (c) above, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default or Event of Default has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 5.11, 6.01, 6.04 6.08, and 6.09, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(f)           to the extent not publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC or the NYSE, any other national securities exchange, any
commodities exchange or any self-regulatory organization, or distributed by the
Borrower to its shareholders generally, as the case may be; and
 
(g)           promptly following any request therefor, such other information
that is regularly prepared by the Borrower regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary (including,
without limitation, details of Borrower’s cash accounts at each quarter end and
a schedule of its Unfunded Commitments), or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)           (i) any failure to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) any Environmental Liability, (iii) a notice of any claim
with respect to any Environmental Liability or (iv) knowledge of any basis for
any Environmental Liability, in each case, that, individually, or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
 
(d)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
 
31

--------------------------------------------------------------------------------


 
(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;
 
(f)           (i) any election to extend the maturity date of any Amended Senior
Secured Credit Facility and (ii) the extension of the maturity date of any
Amended Senior Secured Credit Facility;  and
 
(g)           the occurrence of any default, event of default or Valuation Test
Failure (as such term is defined in any Amended Senior Secured Credit Facility)
under any Amended Senior Secured Credit Facility.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
 
SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
32

--------------------------------------------------------------------------------


 
SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used solely
for general corporate purposes and general working capital needs of the Borrower
not in contravention of Article VI.  Not more than 25% of the assets of the
Borrower and its Subsidiaries on a consolidated basis will consist of any Margin
Stock, and no part of the proceeds of any Loan will be used to buy or carry any
Margin Stock in violation of Regulation U.  Neither the Borrower nor any
Subsidiary will be engaged in the business of buying or selling Margin Stock or
extending credit for the purpose of buying or carrying Margin Stock.
 
SECTION 5.09.  REIT Status.  The Borrower shall timely elect that the Borrower
be treated as a “real estate investment trust”, and to maintain in effect the
Borrower’s status as a “real estate investment trust” under the Code following
such election.
 
SECTION 5.10.  Key Employees.  The Borrower shall cause John Klopp and/or
Stephen Plavin to continue their current employment with their current
respective responsibilities throughout the term of this Agreement; provided that
if both John Klopp and Stephen Plavin are no longer so employed or have
resigned, a replacement(s) acceptable to the Lenders in their sole and absolute
discretion shall be appointed within thirty (30) days after the departure of
such persons.
 
SECTION 5.11.  Liquidity.   The Borrower will maintain, at all times, a minimum
Liquidity of $7,000,000 in fiscal year 2009 and $5,000,000 thereafter.
 
ARTICLE VI
 
Negative Covenants
 
Until all Obligations shall have been paid in full in cash, the Borrower
covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness
other than the Indebtedness incurred as of the Restatement Effective Date and
set forth on Schedule 6.01; provided, that additional Indebtedness may be
incurred by the Borrower or any of its Subsidiaries so long as the following
conditions are satisfied (and the Borrower agrees to furnish the Administrative
Agent evidence of the satisfaction thereof within three (3) Business Days of the
incurrence of such Indebtedness): (i) to the extent that the Indebtedness is
incurred in connection with a Permitted Disposition (as defined in each Amended
Senior Secured Credit Facility), the Net Proceeds (as defined in each Amended
Senior Secured Credit Facility) of such Permitted Disposition are applied in
accordance with each Amended Senior Secured Credit Facility, (ii) to the extent
that such new Indebtedness is unsecured (and subordinate to all obligations owed
by the Borrower under each Amended Senior Secured Credit Facility and this
Agreement) or incurred through the pledge of unencumbered assets, 100% of the
Net Proceeds are deposited in the CT Cash Account and (iii) to the extent that
such new Indebtedness is recourse only to the extent that it replaces existing
recourse Indebtedness or is subordinate to all obligations owed under any
Amended Senior Secured Credit Facility and this Agreement.
 
33

--------------------------------------------------------------------------------


 
SECTION 6.02.  Liens.  The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
(a)           Permitted Encumbrances;
 
(b)           any Lien on any property or asset of the Borrower existing on the
date hereof and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of the Borrower and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; and
 
(c)           any Lien on any property or asset of the Borrower that secures
Indebtedness permitted by Section 6.01 that is permitted to be secured
thereunder.
 
SECTION 6.03.  Mergers, Consolidations, Sales of Assets, etc.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, merge, dissolve, liquidate, consolidate with or into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and the
Subsidiaries, taken as a whole (whether now owned or hereafter acquired);
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (1) any Person may
merge into the Borrower in a transaction in which the Borrower is the surviving
entity, (2) any Person may merge into any Subsidiary in a transaction in which
the surviving entity is a Subsidiary, (3) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, and (4) any Subsidiary may liquidate or dissolve if the Borrower (x)
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and does not materially and adversely affect the
rights of Lenders hereunder and (y) furnishes prior written notice to the
Lenders.
 
(b)           The Borrower and its Subsidiaries shall continue in the primary
line of business of owning and managing loan assets and other debt investments
and businesses reasonably related thereto.
 
SECTION 6.04.  Limitation on Distributions.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any equity or partnership
interest of the Borrower, whether now or hereafter outstanding, or make any
other distribution in respect of any of the foregoing or to any shareholder or
equity owner of the Borrower, either directly or indirectly, whether in cash or
property or in obligations of the Borrower or any Subsidiary, except to the
minimum extent required for the Borrower to maintain its status as a real estate
investment trust and, to the extent permitted, such distribution shall be made
in equity in lieu of cash; provided that any Subsidiary of the Borrower may make
such distributions to the Borrower.
 
34

--------------------------------------------------------------------------------


 
SECTION 6.05.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, make any Restricted Payment or to sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm's-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
wholly owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.04.
 
SECTION 6.06.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by law or by this Agreement, (ii)
restrictions and conditions existing as of the date hereof in the Amended Senior
Secured Credit Facilities (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) (in the case of clause (a) above)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and customary
provisions in leases and other contracts restricting the assignment thereof and
(v) restrictions or conditions imposed by any agreement relating to any
collateral securing Indebtedness permitted by this Agreement.
 
SECTION 6.07.  Organizational Documents.  The Borrower shall not amend, modify
or change its Organizational Documents in a manner adverse to the Lenders.
 
SECTION 6.08.  Fiscal Year 2009 Compensation.  The Borrower will not, and will
not permit any of its Subsidiaries to, permit total cash compensation (including
base salary and bonus) in the aggregate, for all employees of the Borrower and
its Subsidiaries other than the chief executive officer (“CEO”), the chief
operating officer (“COO”) and the chief financial officer (“CFO”), to exceed
$5.8 million for fiscal year 2009.  Subject to the limitation in the preceding
sentence, compensation for individual employees shall be determined by the
Borrower in its sole discretion.  For the Borrower’s CEO, COO and CFO, (i) base
salaries shall remain the same as in effect in 2008, and (ii) any cash bonus
will be approved based upon performance metrics designed to create alignment
with the interests of the Senior Secured Lenders and the Lenders and must be
approved by unanimous consent of a committee comprised of (x) a representative
selected by the Senior Secured Lenders, (y) a representative selected by the
Administrative Agent acting at the direction of the Required Lenders and (z) a
representative selected by the board of directors of the Borrower.
 
35

--------------------------------------------------------------------------------


 
SECTION 6.09.  New Investments.  The Borrower will not, and will not permit any
of its Subsidiaries to, originate, acquire or invest in any new stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment in, any Person except to (a) make
co-investments in future funds of which the Borrower (or its Affiliates) is the
sponsor or manager, and (b) make protective investments to defend existing
Collateral or assets subject to any Loan Document or that are pledged as
collateral security for the Amended Senior Secured Credit Facilities.  The
Borrower will not, and will not permit any of its Subsidiaries to make
co-investments, (a) within the first six (6) months following the Restatement
Effective Date, (b) if the projected base management fees generated by the
proposed future fund over the first thirty-six (36) months do not equal or
exceed the co-investment commitment, and (c) if the total amount of
co-investment capital for all such proposed future funds would exceed
$10,000,000 without the prior written approval of each Senior Secured Lender and
the Required Lenders.  The Borrower will not, and will not permit any of its
Subsidiaries to make protective investments, in an amount for each investment in
excess of $5,000,000 per transaction or asset and the aggregate amount of such
investments, other than protective investments made in respect of Transaction
Assets or assets subject to another Senior Secured Facility, may not exceed
$5,000,000.
 
SECTION 6.10.  Bankruptcy.  The Borrower will not (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i), (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing.
 
SECTION 6.11.  Consent Rights.  The Borrower will not amend, modify or otherwise
agree to any change in the applicable documents for any of the Collateral or
other underlying collateral thereunder, without the prior written consent of the
Administrative Agent and the Required Lenders.
 
SECTION 6.12.  Amendments.  The Borrower will not, and will not permit its
Subsidiaries to, agree to any amendment or modification to any Amended Senior
Secured Credit Facility, without the prior written consent of the Administrative
Agent and the Required Lenders.
 
SECTION 6.13.  Deposit Accounts.  The Borrower will not have any deposit
accounts with the Lenders or the Senior Secured Lenders, other than the
Securities Account and any account relating to the collateral securing the
Obligations under the Amended Senior Secured Credit Facilities; provided that
the Borrower may hold those deposit accounts in existence on the Restatement
Effective Date so long as (i) Borrower and its Subsidiaries will not transfer
any amounts into such deposit accounts from any CT Cash Account (ii) the amounts
held in any such deposit accounts held with JP Morgan Chase Bank, N. A. shall
not exceed $1,000,000, in aggregate, (iii) any amounts deposited into any such
accounts with JP Morgan Chase Bank, N. A. on or after the Restatement Effective
Date, shall be transferred to a CT Cash Account no later than two (2) Business
Days after the Borrower or any of its Subsidiaries becomes aware of any such
deposits and (iv) all such accounts are closed no later than June 30, 2009.
 
36

--------------------------------------------------------------------------------


 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (x) Section 5.01(a) through (e) (for which
such failure shall continue unremedied for a period of three (3) Business Days),
(y) Section 5.02, 5.03 (with respect to the Borrower's existence) or 5.08, 5.10
or 5.11 or (z) Article VI;
 
(e)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (c) of this Article) or in any other Loan Document, and
such failure shall continue unremedied for a period of thirty (30) days after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);
 
(f)           any event or condition occurs that results in (i) any obligation
or liability of the Borrower under any note, indenture, loan agreement,
guaranty, swap agreement or any other contract to which it is a party (other
than Indebtedness hereunder), whether singly or in the aggregate, in excess of
$1,000,000 becoming due prior to its scheduled maturity or that enables or
permits (after the expiration of all grace or cure periods) the beneficiaries
of, the holder or holders of, or any other party to any such indebtedness or
contract, or any trustee or agent on its or their behalf, to cause any such
obligation or liability to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity and (ii) any
monetary default under any note, indenture, loan agreement, guaranty, swap
agreement or any other contract, credit facility or other obligation of the
Borrower (other than Indebtedness hereunder) if the aggregate amount of such
note, indenture, loan agreement, guaranty, swap agreement, contract, credit
facility or other obligation in respect of which such monetary default shall
have occurred is at least $1,000,000; provided that this Event of Default shall
not apply to secured Indebtedness that becomes due as a result of the sale or
transfer of the property or assets securing such Indebtedness;
 
37

--------------------------------------------------------------------------------


 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of (x) the Borrower or (y) any one or more Subsidiary or Affiliate of
the Borrower to which the Consolidated Tangible Net Worth attributable to such
one or more Subsidiary or Affiliate, individually, is $25,000,000 or more, or,
in the aggregate, is $50,000,000 or more (each such Subsidiary, a “Material
Subsidiary”), or any of its respective debts, or of a substantial part of its
respective assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or a Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for thirty (30) days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(h)           the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (j) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(i)           the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
 
(j)           one or more judgments for the payment of money in an aggregate
amount in excess of $15,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
 
(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000;
 
38

--------------------------------------------------------------------------------


 
(l)           a Change in Control shall occur; or
 
(m)           any security interest purported to be created by the Pledge and
Security Agreement shall cease to be, or shall be asserted by the Borrower or
any other Person not to be, a valid, perfected, first priority (except as
otherwise expressly provided in this Agreement or such Pledge and Security
Agreement) security interest in the Collateral covered thereby;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder and under the other Loan
Documents shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder or under any other Loan Document.
 
39

--------------------------------------------------------------------------------


 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in any other Loan Document.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein or in any other Loan
Document, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein or in any other Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein or in any other Loan Document as well as activities as Administrative
Agent.
 
40

--------------------------------------------------------------------------------


 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (in consultation with the Borrower), on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder or under any
other Loan Document by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under any other Loan
Document.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder and under any other Loan Document, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or under any other Loan Document or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)            if to the Borrower, to it at Capital Trust, Inc., 410 Park
Avenue, 14th Floor, New York, NY 10022, Attention of Douglas N. Armer (Telecopy
No. (212) 655-0044), with a copy to Capital Trust, Inc., 410 Park Avenue, 14th
Floor, New York, NY 10022, Attention of Geoffrey G. Jervis (Telecopy No. (212)
655-0044) and Paul, Hastings, Janofsky & Walker LLP, 75 East 55th Street, New
York, NY 10022, Attention of Robert J. Grados, ESQ. (Telecopy No.
(212) 230-7830);
 
(ii)           if to the Administrative Agent, to WestLB AG, New York Branch,
1211 Avenue of the Americas, New York, New York 10036, Attention of Petra
Fishert (Telecopy No. (212) 597-1157), with a copy to WestLB AG, New York
Branch, 1211 Avenue of the Americas, New York, New York 10036, Attention of
Andrea Bailey (Telecopy No. (212) 302-7946) with an electronic copy to
NYC_Agency_Services@Westlb.com; or to such other address as may be designated in
writing to the parties hereto upon the appointment of a successor Administrative
Agent in accordance with the terms of Article VIII;
 
41

--------------------------------------------------------------------------------


 
(iii)           if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right and power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder or under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.
 
(b)           Neither this Agreement nor any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
subject any Lender to any additional obligation hereunder without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder without the
written consent of each Lender, (iii), except as permitted in Section 2.13,
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder or reduce the amount of,
waive or excuse any such payment, without the written consent of each Lender,
(iv) change Section 2.11(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of Section 5.10, this Section or the
definition of “Required Lenders” or any other provision hereof or of any other
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or under any other Loan Document or make
any determination or grant any consent hereunder or under any other Loan
Document, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
 
42

--------------------------------------------------------------------------------


 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with (x) the preparation and administration of this
Agreement and the other Loan Documents and (y) any amendments, modifications or
waivers of the provisions hereof or of any other Loan Document (whether or not
the Transactions or any transactions contemplated thereby shall be consummated)
and (ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Obligations, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Obligations.
 
(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the Transactions, (ii) any Loan or the use of the proceeds
therefrom, (iii) any Collateral, (iv) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
 
43

--------------------------------------------------------------------------------


 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any
Transaction or any Loan or the use of the proceeds thereof, any Collateral or of
any other Loan Document.
 
(e)           All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Loan to an
assignee that is a Lender immediately prior to giving effect to such assignment;
and
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Loans of any Type, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
44

--------------------------------------------------------------------------------


 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Eligible Assignee” have the following respective meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Eligible Assignee” means any of (a) any Lender or Affiliate thereof, (b) a
commercial bank having total assets in excess of $5,000,000,000, (c) the central
bank of any country which is a member of the Organization for Economic
Cooperation and Development and (d) a finance company or other financial
institution, which is regularly engaged in making, purchasing or investing in
loans and having total assets in excess of $500,000,000, reasonably acceptable
to the Administrative Agent.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.08, 2.09, 2.10 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
45

--------------------------------------------------------------------------------


 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof or of any other Loan Document from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)           (i)  Any Lender may, without the consent of the Borrower and the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of the Loans owing to it); provided
that (A) such Lender's obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.08, 2.09 and 2.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11(c) as though it were a
Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.08 or 2.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.10 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.10(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
46

--------------------------------------------------------------------------------


 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid.  The provisions of Sections 2.08, 2.09,
2.10 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
or the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
47

--------------------------------------------------------------------------------


 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
 
(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
48

--------------------------------------------------------------------------------


 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder or under any other Loan
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower.  For purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof such information
shall be deemed confidential unless identified at the time of delivery as not
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
49

--------------------------------------------------------------------------------


 
SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.
 
SECTION 9.15.  General Release.  For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, for: (i)
itself, (ii) any parent or Subsidiary thereof, and (iii) the respective
partners, officers, directors, shareholders, successors and assigns of all of
the foregoing persons and entities,
 
(i)           hereby releases and forever discharges the Administrative Agent
and each Lender and each of their Subsidiaries, Affiliates, their past, present
and future officers, directors, agents, employees, partners, managers,
shareholders, servants, attorneys and representatives, as well as their,
successors, assigns, their respective heirs, legal representatives, legatees,
predecessors-in-interest, successors and assigns (all of the foregoing, the
“Released Parties”), of and from any and all actions, claims, demands, damages,
debts, suits, contracts, agreements, losses, liabilities, indebtedness, causes
of action either at law or in equity, obligations of whatever kind or nature,
accounts, defenses, and offsets against liabilities and obligations, whether
known or unknown, direct or indirect, new or existing, by reason of any matter,
cause or thing whatsoever occurring on or prior to the date hereof arising out
of or relating to any matter or thing whatever, including without limitation,
such claims and defenses as fraud, misrepresentation, breach of duty, mistake,
duress, usury, claims pertaining to so-called “lender liability,” and claims
pertaining to creditor’s rights, which such party ever had, now has, or might
hereafter have against any Released Party, jointly or severally, for or by
reason of any matter, act, omission, cause or thing whatsoever occurring, on or
prior to the date of this Agreement, that is related to, in whole or in part,
directly or indirectly, the Transactions and the Loan Documents; and
 
(ii)           warrants, represents and acknowledges that it has no defenses to
the payment of, nor any right to set off against, all or any of the Obligations
set forth in the Loan Documents, nor any counterclaims or other rights of action
against the Released Parties of any kind whatsoever, including, without
limitation, any right to contest any of the following: the enforceability,
applicability or validity of any provisions of the Loan Documents, the
Administrative Agent’s or any Lender’s right, as applicable, to all proceeds of
the Collateral, the existence, validity, enforceability, or perfection of any
security interest in favor of the Administrative Agent, the conduct of the
Administrative Agent in administering the Loan Documents and any legal fees and
expenses incurred by the Administrative Agent under this Agreement or the other
Loan Documents.
 
50

--------------------------------------------------------------------------------


 
SECTION 9.16.  Amendment and Restatement of Existing Credit Agreement; No
Novation.
 
(a)           This Agreement amends and restates in its entirety the Existing
Credit Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall be superseded hereby.
 
(b)           Notwithstanding the amendment and restatement of the Existing
Credit Agreement by this Agreement, all amounts owing to the Lenders under the
Existing Credit Agreement whether on account of principal, interest or otherwise
which remain outstanding as of the date hereof, shall constitute Obligations
owing hereunder.  This Agreement is given in substitution for the Existing
Credit Agreement, and not as payment of any amounts due by the Borrower
thereunder, and is in no way intended to constitute a novation of the Existing
Credit Agreement.
 
(c)           Upon the effectiveness of this Agreement, unless the context
otherwise requires, each reference to the Existing Credit Agreement in each
document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be a reference to this Agreement.  Except as expressly
modified as of the Restatement Effective Date, each other document, instrument
or agreement executed and/or delivered in connection with the Existing Credit
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.
 
51

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

  BORROWER           
CAPITAL TRUST, INC., a Maryland corporation
         
 
By:
/s/ Geoffrey G. Jervis       Name: Geoffrey G. Jervis       Title: Chief
Financial Officer          

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

 
ADMINISTRATIVE AGENT: 
         
WESTLB AG, NEW YORK BRANCH
         
 
By:
/s/ Christian Reuhmer       Name:  Christian Reuhmer       Title:  Managing
Director  




       
 
By:
/s/ Petra Beckert        Name:  Petra Beckert      
Title:  Executive Director
         

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

 
LENDERS:
         
WESTLB AG, NEW YORK BRANCH
         
 
By:
/s/ Christian Reuhmer       Name:  Christian Reuhmer       Title:  Managing
Director  




       
 
By:
/s/ Petra Beckert        Name:  Petra Beckert      
Title:  Executive Director
         

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

 
FORTIS BANK SA/NV, NEW YORK BRANCH
         
 
By:
/s/ Barry Chung       Name:  Barry Chung       Title:  Director  




       
 
By:
/s/ Jack Au       Name:  Jack Au       Title:  Director          

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

       
MORGAN STANLEY BANK
         
 
By:
/s/ Charles O'Brien       Name:  Charles O'Brien       Title:  Chief Credit
Officer          

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

       
JPMORGAN CHASE BANK, N.A., successor to BEAR STEARNS CORPORATE LENDING, INC.
         
 
By:
/s/ Kimberly Turner       Name:  Kimberly Turner       Title:  Executive
Director          

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS
         
 
By:
/s/ James Rolison       Name:  James Rolison       Title:  Managing Director  




       
 
By:
/s/ R. Chris Jones       Name:  R. Chris Jones       Title:  Director          

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

       
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
 
By:
/s/ Vanessa M. Rodriguez       Name:  Vanessa M. Rodriguez       Title: 
Assistant Vice President          

 
Signature Page
to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 


Schedule 1.01


 
·
CT High Grade Partners II, LLC

 
·
CT High Grade Mezzanine Accounts

 
·
CT Mezzanine Partners III, Inc.

 
·
CTX Fund I, L.P.

 
·
CT Opportunity Partners I, LP

 
·
CT Large Loan 2006, Inc.

 
·
all current and future subsidiaries of each of the foregoing
 
· 
all future investment management funds and accounts and each of their
subsidiaries 

   

--------------------------------------------------------------------------------


 
Schedule 2.01


Loans
 
LENDER
PRINCIPAL AMOUNT
 
WestLB AG, New York Branch
$25,000,000
Fortis Bank SA/NV, New York Branch
$25,000,000
Morgan Stanley Bank
$12,500,000
JPMorgan Chase Bank, N.A.
$12,500,000
Deutsche Bank Trust Company Americas
$10,000,000
Wells Fargo Bank, National Association
$15,000,000
TOTAL
$100,000,000

 

--------------------------------------------------------------------------------


 
Schedule 3.06


None
 

--------------------------------------------------------------------------------


 
Schedule 3.13


Entity
Jurisdiction, type
   
Capital Trust RE CDO 2004-1 Corp.
Delaware Corporation
Capital Trust RE CDO 2004-1 Ltd.
Cayman Island Exempted Company
Capital Trust RE CDO 2005-1 Ltd.
Cayman Island Exempted Company
Capital Trust RE CDO Depositor
Delaware Corporation
CDO V
Cayman Island Exempted Company
Crossing HH, LLC
Delaware LLC
CT Asia Fund Manager, LLC
Delaware LLC
CT Bracor Holding LLC
Delaware LLC
CT BSI Funding Corp.
Delaware Corporation
CT CDO III Corp.
Delaware Corporation
CT CDO III Ltd.
Cayman Island Exempted Company
CT CDO III, LLC
Delaware LLC
CT CDO IV Corp.
Delaware Corporation
CT CDO IV Ltd.
Cayman Island Exempted Company
CT CDO IV, LLC
Delaware LLC
CT High Grade Mezzanine
Manager, LLC
Delaware LLC
CT High Grade Partners II
Manager, LLC
Delaware LLC
CT High Grade Partners II MM, LLC
Delaware LLC
CT Investment
Management Co., LLC
Delaware LLC
CT Large Loan Manager, LLC
Delaware LLC
CT LF Funding Corp.
Delaware Corporation
CT LH Finance Sub, LLC
Delaware LLC
CT OPI GP, LLC
Delaware LLC
CT OPI Investor, LLC
Delaware LLC
CT OPI Manager, LLC
Delaware LLC
CT Preferred Trust I
Delaware Statutory Trust
CT Preferred Trust II
Delaware Statutory Trust
CT Public Preferred Trust I
Maryland Corporation
CT Public Preferred Trust II
Maryland Corporation
CT Public Preferred Trust III
Maryland Corporation
CT RE CDO 2004-1 Sub, LLC
Delaware LLC
CT RE CDO 2005-1 Corp.
Delaware Corporation
CT RE CDO 2005-1 Sub, LLC
Delaware LLC
CT Rosarito LLC
Delaware LLC

 

--------------------------------------------------------------------------------


 
CT Rosarito Retail LLC
Delaware LLC
CTAMPI MS, Ltd.
Cayman Island Exempted Co.
CT-F2-GP, LLC
Delaware LLC
CT-F2-LP, LLC
Delaware LLC
CTIMCO China RO, LLC
Delaware LLC
CTIMCO China RO, Ltd.
Cayman Island Exempted Co.
CTIMCO CTX Manager, LLC
Delaware LLC
CTIMCO Employee Sub, LLC
Delaware LLC
CTIMCO Operating Subsidiary, LLC
Delaware LLC
CTX CDO I Manager, LLC
Delaware LLC
CTX Co-Invest Sub, LLC
Delaware LLC
CTX Fund GP, LLC
Delaware LLC
PRN Capital, LLC
Delaware LLC
VCG Montreal Management, Inc.
New York Corporation
VIC, Inc.
Delaware Corporation
Victor Capital Group, LP
Delaware LP
CT XLC Holding, LLC
Delaware LLC
       

 

--------------------------------------------------------------------------------



 
Schedule 6.02


None
 

--------------------------------------------------------------------------------


 
Schedule 6.06


None



--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________
2.
Assignee:
______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower(s):
Capital Trust, Inc.
4.
Administrative Agent:
WestLB AG, New York Branch, as the administrative agent under the Amended and
Credit Agreement
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of March 16, 2009 among
Capital Trust, Inc., the Lenders parties thereto, WestLB AG, New York Branch, as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------


 
6.
Assigned Interest:
 

 
Aggregate Amount of Loans for all Lenders
Amount of Loans Assigned
Percentage Assigned of Loans1
$
$
%
$
$
%
$
$
%

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

                  ASSIGNOR           [NAME OF ASSIGNOR]           
 
By:
        Title:           

          ASSIGNEE            [NAME OF ASSIGNEE]           
 
By:
        Title:           

 
___________________ 
1  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.
 

--------------------------------------------------------------------------------


 

Consented to and Accepted:      
WESTLB AG, NEW YORK BRANCH, as Administrative Agent
       
By:
      Title:         

      Consented to:       [NAME OF RELEVANT PARTY]        
By:
      Title:         

 

--------------------------------------------------------------------------------


 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Document, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Loan Document or (iv)
the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement or any other Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and each
other Loan Document, as applicable, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and each other Loan Document as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement and each other Loan Document,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document, as applicable, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement or any other
Loan Document are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------


 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
2

--------------------------------------------------------------------------------